IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-60896
                          Conference Calendar



ROBERT L. GRAY,

                                           Plaintiff-Appellant,

versus

JODY BRADLEY; LISA LEE,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 5:99-CV-161-BrS
                      --------------------
                        February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Robert L. Gray, Mississippi inmate #44684, proceeding pro se

and in forma pauperis (“IFP”), appeals the district court’s

dismissal as frivolous, pursuant to 28 U.S.C. § 1915(e), of his

civil rights complaint.    Gray contends that the defendants did

not provide requested and necessary medical treatment for his

asthma and bronchitis from September 1998 until February 1999.

Gray asserts that the denial of treatment caused his condition to

worsen.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60896
                                -2-

     We review the dismissal of claims as frivolous for an abuse

of discretion.   Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir.

1997).   The Eighth Amendment protects an inmate from improper

medical care if the care is “sufficiently harmful to evidence

deliberate indifference to serious medical needs.”      Estelle v.

Gamble, 429 U.S. 97, 106 (1976).   To establish deliberate

indifference, the prisoner must present “facts clearly evincing

‘wanton’ actions on the part of the defendants.”      Johnson v.

Treen, 759 F.2d 1236, 1238 (5th Cir. 1985).     Negligence, medical

malpractice, and an inmate’s disagreement with his medical

treatment do not give rise to a 42 U.S.C. § 1983 cause of action.

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     Gray has not alleged wanton conduct amounting to deliberate

indifference to his serious medical needs.      Estelle, 429 U.S. at

106; Johnson, 759 F.2d at 1238.    At most, his allegations

demonstrate negligent action and disagreement with the treatment

that he received.   Varnado, 920 F.2d at 321.    The district

court’s dismissal was not an abuse of discretion.

     Gray has abandoned his claim that the defendants denied him

adequate medical treatment for an abscessed tooth by failing to

assert the claim in this court.    Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Gray’s appeal is without arguable merit and is dismissed as

frivolous.   See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).   The dismissal of the appeal as frivolous

and the district court’s dismissal of Gray’s 42 U.S.C. § 1983

complaint as frivolous each count as “strikes” under the
                           No. 00-60896
                                -3-

three-strikes provision of 28 U.S.C. § 1915(g).   See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996); 28 U.S.C.

§ 1915(e)(2)(B)(i).   Gray is CAUTIONED that if he accumulates a

third “strike” under 28 U.S.C. § 1915(g), he will not be able to

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.